Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2019

                                     No. 04-19-00522-CR

                                 Marcell Lawrence CALVIN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR3378
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER
       After this court granted a first motion for extension of time, the State’s brief was due
November 22, 2019. On November 25, 2019, the State filed its brief and a second motion for
extension of time to file the brief. The motion is GRANTED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court